September 24, 2008 By Fax and Edgar David L. Orlic Special Counsel Securities and Exchange Commission Fax: 202-772-9210 Re: Digital Valleys Corp. Registration Statement on Form S-1 File No. 333-152798 Originally Filed August 6, 2008 Dear Mr. Orlic: Digital Valleys Corp. has asked us to respond to the Commissions comments dated August 29, 2008. Per the instructions in your letter, we have amended the Digital Valleys Draft Registration Statement on Form S-1 (the Amended Draft) and have tracked all changes in the edgarized document for ease of review. The following is an item-by-item response to the Commissions comments. If you have any question regarding these responses or need additional information, please contact this office at (718) 360-5351. Outside Front Cover Page of Prospects 1. You state here and elsewhere in your prospectus that the selling stockholders will be offering their shares of common stock at a price of $0.05 per share until a market develops and thereafter at prevailing market prices or privately negotiated prices. Please revise your prospectus to indicate that the selling stockholders will sell at a price of $0.05 per share until such time as your shares are the subject of quotations on the OTC Bulletin Board, and thereafter at prevailing market prices or private negotiated prices. Response: Revised. Digital Valleys Corp. has revised the Amended Draft to include such pricing language throughout the Registration Statement.
